DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “11 parts by mass or more” in claim 14 is not supported by the original specification.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 7, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (2010/0069190) in view of Nonaka et al. (2016/0208890).
Regarding claim 1:  Yoshida teaches a friction transmission belt that is a V belt or a V-ribbed belt [0002; Fig. 1] comprising a rubber composition containing, a mixture of two EPDMs comprising a first EPDM with a diene content of 7.5 and a second EPDM with a diene content of 8.0 wt% [0024, 0026; Examples; Table 2]; and Nylon 66 short fibers dispersed in the rubber component so as to be oriented in a belt width direction [0027-0028; Table 1].  Yoshida teaches a fiber length of 3 mm [Table 1].  Yoshida teaches that the EPDM content is 100% of the rubber component [Examples; Tables 1-3].  It would have been obvious to use a mixture of Nordel5565 and EP33 in the examples of Yoshida.  
Yoshida fails to teach the fiber diameter.
However, Nonaka et al. teach that short fibers in an analogous V belt should have diameter of 10 to 30 microns [0044] and beneficially an aspect ratio of 100 or greater [0044] to provide a reduced friction coefficient effect and higher workability [0048].  Nonaka et al. teach that the incorporation of their fibers into a rubber composition provides a tensile strength of 10 MPa or greater [0069]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the diameter and aspect ratio as taught by Nonaka et al. in the short fiber of Yoshida to provide a beneficial short fiber, which provides a reduced friction coefficient and higher workability.  It would have been obvious to optimize the amount of fibers for the desired tensile yield strength.  
Yoshida fails to teach a co-crosslinker.
However, Nonaka et al. teach using from 2 to 7 parts by mass of co-crosslinker, N,N’-m-phenylene bismaleimide when using an organic peroxide [0064].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use N,N’-m-phenylene bismaleimide as a co-crosslinker in the amount as taught by Nonaka et al. to the composition of Yoshida to crosslink the composition.  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 2:  Yoshida teaches 20 parts by mass of the short fiber [Table 1].
Regarding claim 4:  Yoshida fails to specify para-aramid short fibers.
However, Nonaka et al. teach that para-aramid short fibers can be used in combination with nylon 66 fibers [0046].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a combination of para-aramid and nylon 66 short fibers as taught by Nonaka et al. as the short fibers in Yoshida.  It is obvious to combine separately taught prior art ingredients which perform the same function; it is logical that they would produce the same effect and supplement each other.  In re Crockett 126 USPQ 186.  The claimed ratio is obvious and not critical.  
Regarding claim 7:  Yoshida teaches an organic peroxide [0036; Examples].
Regarding claim 9:  Yoshida fails to teach a co-crosslinker.
However, Nonaka et al. teach using from 2 to 7 parts by mass of co-crosslinker, N,N’-m-phenylene bismaleimide when using an organic peroxide [0064].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use N,N’-m-phenylene bismaleimide as a co-crosslinker in the amount as taught by Nonaka et al. to the composition of Yoshida to crosslink the composition.  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 12:  Yoshida teaches an ethylene content of from 50 to 70 wt% [0024; Examples].  A mixture of Nordel 5565 and EP33 would provide an average ethylene content of from 50.0 to 52.0 [Table 2].


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (2010/0069190) and Nonaka et al. (2016/0208890) as applied to claim 1 above further in view of Pavlek et al. (WO 2006/094161).
Yoshida fails to teach zinc methacrylate.
However, Pavlek et al. teach that zinc methacrylate is a co-crosslinking agent with an organic peroxide at a ratio of co-crosslinking agent to organic peroxide of about 0.1  to about 1.0 (page 13, lines 11-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add zinc methacrylate in the amount as taught by Pavlek et al. to the composition of Yoshida to provide a crosslinking formulation.  
Yoshida fails to teach N,N’-m-phenylene bismaleimide.
However, Nonaka et al. teach using from 2 to 7 parts by mass of co-crosslinker, N,N’-m-phenylene bismaleimide when using an organic peroxide [0064].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use N,N’-m-phenylene bismaleimide as a co-crosslinker in the amount as taught by Nonaka et al. to the composition of Yoshida to crosslink the composition.
Since the organic peroxide is 0.5 to 5 parts by weight in Yoshida [0036], the amount N,N’-m-phenylene bismaleimide and zinc methacrylate overlap the claimed relationship.  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (2010/0069190) in view of Nonaka et al. (2016/0208890).
Regarding claim 13:  Yoshida teaches a friction transmission belt that is a V belt or a V-ribbed belt [0002; Fig. 1] comprising a rubber composition containing, a mixture of two EPDMs comprising a first EPDM with a diene content of 7.5 and a second EPDM with a diene content of 8.0 wt% [0024, 0026; Examples; Table 2]; and Nylon 66 short fibers dispersed in the rubber component so as to be oriented in a belt width direction [0027-0028; Table 1].  Yoshida teaches a fiber length of 3 mm [Table 1].  Yoshida teaches that the EPDM content is 100% of the rubber component [Examples; Tables 1-3].  It would have been obvious to use a mixture of Nordel5565 and EP33 in the examples of Yoshida.  
Yoshida fails to teach the fiber diameter.
However, Nonaka et al. teach that short fibers in an analogous V belt should have diameter of 10 to 30 microns [0044] and beneficially an aspect ratio of 100 or greater [0044] to provide a reduced friction coefficient effect and higher workability [0048].  Nonaka et al. teach that the incorporation of their fibers into a rubber composition provides a tensile strength of 10 MPa or greater [0069]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the diameter and aspect ratio as taught by Nonaka et al. in the short fiber of Yoshida to provide a beneficial short fiber, which provides a reduced friction coefficient and higher workability.  It would have been obvious to optimize the amount of fibers for the desired tensile yield strength.  
Yoshida fails to specify para-aramid short fibers.
However, Nonaka et al. teach that para-aramid short fibers can be used in combination with nylon 66 fibers [0046].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a combination of para-aramid and nylon 66 short fibers as taught by Nonaka et al. as the short fibers in Yoshida.  It is obvious to combine separately taught prior art ingredients which perform the same function; it is logical that they would produce the same effect and supplement each other.  In re Crockett 126 USPQ 186.  The claimed ratio is obvious and not critical.  
Regarding claim 14:  Yoshida teaches an organic peroxide [0036; Examples].
Yoshida fails to teach a co-crosslinker.
However, Nonaka et al. teach using 10 parts by mass of co-crosslinker, N,N’-m-phenylene bismaleimide when using an organic peroxide [0064].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use N,N’-m-phenylene bismaleimide as a co-crosslinker in the amount as taught by Nonaka et al. to the composition of Yoshida to crosslink the composition.  
10 parts by mass is very close to the claimed 11 parts by mass.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (2010/0069190) and Nonaka et al. (2016/0208890) as applied to claims 13-14 above further in view of Pavlek et al. (WO 2006/094161).
Yoshida fails to teach zinc methacrylate.
However, Pavlek et al. teach that zinc methacrylate is a co-crosslinking agent with an organic peroxide at a ratio of co-crosslinking agent to organic peroxide of about 0.1  to about 1.0 (page 13, lines 11-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add zinc methacrylate in the amount as taught by Pavlek et al. to the composition of Yoshida to provide a crosslinking formulation.  
Yoshida fails to teach N,N’-m-phenylene bismaleimide.
However, Nonaka et al. teach using 10 parts by mass of co-crosslinker, N,N’-m-phenylene bismaleimide when using an organic peroxide [0064].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use N,N’-m-phenylene bismaleimide as a co-crosslinker in the amount as taught by Nonaka et al. to the composition of Yoshida to crosslink the composition.
Since the organic peroxide is 0.5 to 5 parts by weight in Yoshida [0036], the amount N,N’-m-phenylene bismaleimide and zinc methacrylate overlap the claimed relationship.  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.



Response to Arguments
Applicant's arguments filed 3/18/2022 have been fully considered but they are not persuasive. 
The Applicant has made the argument that neither Yoshida or Nonaka discloses all of the claimed elements of claim 1 in a single transmission belt embodiment.  This is correct.  Such an embodiment would necessitate an anticipation rejection.  However, the all of the element of claim 1 are obvious over Yoshida in view of Nonaka.  The Applicant has failed to respond to the obviousness rejection. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763